DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.

Status of Claims
Claims 1 and 12 are amended in the response filed on June 25, 2021.
Claims 1-23 are pending.
Claims 1-23 are rejected.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite the limitation “including in the set.” There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1 and 12 are rejected. 
Claims 2-11 and 13-23 inherit the deficiencies of claims 1 and 12, and are therefore also rejected.
For the purposes of examination the Examiner will interpret “including in the set” as “including in each set of the plurality of sets of correlated evidence.”

Claims 1 and 12 recite the limitation “the data item(s) of the at least one of the plurality of evidence types.” There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 1 and 12 are rejected. 
Claims 2-11 and 13-23 inherit the deficiencies of claims 1 and 12, and are therefore also rejected.
the data item(s) of the at least one of the plurality of evidence types” as “at least one respective data item of the at least one of the plurality of evidence types.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-11, is directed to a process. Additionally, the computer system, as claimed in claims 12-23, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of managing customer interactions. Specifically, representative claim 1 recites the abstract idea of:
collecting evidence associated with a plurality of customer interactions from a plurality of sources, the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation;
filtering the evidence to remove evidence to be excluded from data correlation according to a filtering criteria or method;
performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine each set of a plurality of sets of correlated evidence by:
including in each set of the plurality of sets of correlated evidence, from the evidence associated with a first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the first customer interaction;
including in each set of the plurality of sets of correlated evidence, from the evidence associated with each other customer interaction that is linked to evidence associated with the first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the other customer interaction;
wherein evidence associated with one customer interaction is linked to evidence associated with another customer interaction:
where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction; and
where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction;
after performing the correlation, associating each set of correlated evidence with a respective unique customer ID; and
outputting each customer ID and the set of correlated evidence associated with the customer ID.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing customer interactions, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because collecting, filtering, and correlating customer interactions are managing interactions between a person and a computer. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is also necessary to evaluate whether the claim recites other judicial exceptions by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, collecting evidence associated with a plurality of customer interactions from a plurality of sources, the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation; and outputting each customer ID and the set of correlated evidence associated with the customer ID are types of observations. Additionally, filtering the evidence to remove evidence to be excluded from data correlation according to a filtering criteria or method; and associating each set of correlated evidence with a respective unique customer ID are types of judgment. Furthermore, performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine each set of a plurality of sets of correlated evidence by: including in each set of the plurality of sets of correlated evidence, from the evidence associated with a first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the first customer interaction; including in each set of the plurality of sets of correlated evidence, from the evidence associated with each other customer interaction that is linked to evidence associated with the first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the other customer interaction; wherein evidence associated with one customer interaction is linked to evidence associated with another customer interaction: where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction; and where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction match at least one respective data item of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction is a type of evaluation. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, a memory, an electronic device, an e-commerce system, a first database of the memory, a plurality of source databases, a second database of the memory, and a third database of the memory.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing customer interactions 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Furthermore, it is noted that claims 2-11 do not have additional elements. Therefore the abstract idea is not integrated into a practical application nor do the claims amount to significantly more than the abstract idea. 
Thus, dependent claims 2-11 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine, claims 12-23 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-11. It is noted that claim 12 includes additional elements of a computer system, a processor; and a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 12-23 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8-13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz).

With respect to claim 1, Rahman discloses:
A computer implemented method of outputting customer identifiers (IDs) to a memory based on stored data representing customer interactions involving use of an electronic device and an e-commerce system, the method comprising {Rahman, see at least: fig 1, #106; fig 3; fig 6; [0022] FIG. 1 illustrates a process 100 for generating a customer profile in a batch-mode based on a batch of transactions performed by a customer; [0041] FIG. 3 illustrates a process 300 for generating a customer profile 122 in real-time based on an individual transaction performed by a customer 102; [0012] computer systems are also described that may include one or more data processors and a memory coupled to the one or more data processors. The memory may :
collecting evidence in a first database of the memory associated with a plurality of customer interactions with an e-commerce system from a plurality of sources {Rahman, see at least: fig 6, #602; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode; [0024] The database 112 can be an in-memory database}, 
the evidence associated with a given customer interaction comprising a respective data item for each of at least one of a plurality of evidence types to be used for correlation {Rahman, see at least: fig 2, #116; [0024] The transaction data 110 can include a unique identifier for each customer 102, a period (that is, a numeric value characterizing a corresponding time period) for each transaction performed by each customer 102, each product associated with each transaction performed by each customer 102, and a price for each product purchased by the customer 102 in the transaction};
filtering the evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or method to a second database of the memory {Rahman, see at least: fig 3, #306; fig 6, #306; [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0025] Each base map can be stored in a computing memory storage as a corresponding data structure; [0026] The aggregator 114 can discard irrelevant past periods and associated data};
performing correlation on the evidence remaining after filtering based on data items of the plurality of evidence types to be used for correlation to determine each set of a plurality of sets of correlated evidence, by {Rahman, see at least: fig 1, #114, 116, 118; fig 2, #208, 210, 212; fig 3, #114, 116, 118; [0025] The aggregator 114 can be a software module that generates temporal behavior maps 118 based on sorted transaction data 116 … The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map}:
including in each set of the plurality of the plurality of sets of correlated evidence, from the evidence associated with a first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the first customer interaction {Rahman, see at least: fig 2, #116; [0025] The sorted transaction data 116 can include the transaction data 110 for a particular customer 102. For example, the sorted transaction data 116 can be transaction data 110 for a particular customer C1. The temporal behavior maps 118 can include one or more of: a frequency base map, a recency base map, a price base map, a total products base map, a unique products base map, a visits base map, a stock keeping unit (SKU) base map, and a last date base map};
including in each set of the plurality of the plurality of sets of correlated evidence, from the evidence associated with each other customer interaction that is linked to evidence associated with the first customer interaction, all data items of the plurality of evidence types to be used for correlation that exist in the evidence associated with the other customer interaction {Rahman, see at least: fig 2, #116,202, 204, 206, 208, 210, 212; fig 4, #114;; [0025] The sorted transaction data 116 can include the transaction data 110 for a particular customer 102. For ;
wherein evidence associated with one customer interaction is linked to evidence associated with another customer interaction {Rahman, see at least: [0041] The aggregator 114 can then combine the current transaction data 302 and the temporal behavior maps 304 to generate updated temporal behavior maps 308 for the customer 102; [0043] The aggregator 114 can then combine the current transaction data 302 and the temporal behavior maps 402 to generate updated temporal behavior maps 416, which can include updated versions of the frequency base map 404, the recency base map 406, the price base map 408, the counts of total product bought base map 410, the unique products bought base map 412, and the visits base map 414};
after performing the correlation, associating each set of correlated evidence with a respective customer profile {Rahman, see at least: fig 1, #120, 122; fig 3, #120, 122; [0036] All these variables generated by the one or more generators 120 using the temporal behavior maps 118 can characterize the characteristics of the customer 102. These variables/characteristics can collectively form the customer profile 122; [0041] he one or more generators 120 can generate the customer profile 122 of the customer 102}; and
outputting each customer profile and the set of correlated evidence associated with the customer profile {Rahman, see at least: fig 1, #122; fig 3, #122; [0037] The decision engine 124 can receive the customer profile 122 from the one or more generators 120; [0040] One or more generators 120 can receive the temporal behavior maps 118 from the aggregator 114. The one or more generators can include a frequency generator, a recency generator, and a transaction variables generator, which are described above. The one or more generators 120 can compute frequency variables 214, recency variables 216, and transaction variables 218 of the customer profile 122 of the particular customer 102, as described above. The shown term t refers to period 202, and context refers to the observation time window (noted above), which can be expressed in terms of periods 202. These computed variables can be provided as an input to a decision engine 124; [0042] The one or more generators can send the customer profile 122 to the decision engine 124}.
Although disclosing a computer-implemented method for combining customer interactions into a customer profile, Rahman does not disclose:
collecting evidence from a plurality of source databases, 
where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction matches the at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction; and
where for at least one of the plurality of evidence types to be used for correlation, the at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction matches the at least one respective data item of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction;
associating each set of correlated evidence with a respective unique customer ID; and
outputting each customer ID and the set of correlated evidence associated with the customer ID in a third database of the memory.
However, Hurewitz teaches:
collecting evidence from a plurality of source databases {Hurewitz, see at least: fig 2, #216, 220, 230; [0039] network 205 allows servers 215, 216, 220, 225, 230 and retail stores 101 to share data across the country and around the world; [0063] The store sensor server 230 also has a tangible memory 740 containing both programming 750 and data in the form of a customer tracking profiles database 770}, 
where for at least one of the plurality of evidence types to be used for correlation, at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction matches the at least one respective data item of the at least one of the plurality of evidence types of the one customer interaction {Hurewitz, see at least: [0030] Location data for the customer 134 from each sensor is aggregated to determine the path that the customer 134 took through the store 101. The system 102 may also track which physical products 110 the customer 134 viewed, and which products were viewed as images on a virtual display 120. A heat map of store shopping interactions can be provided for a single customer 134, or for many customers 134, 135; [0031] If the customer 134 leaves the store 101 without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data (or an ; and
where for at least one of the plurality of evidence types to be used for correlation, the at least one respective data item of the at least one of the plurality of evidence types of the another customer interaction matches the at least one respective data item of the at least one of the plurality of evidence types of a customer interaction for which evidence associated with the customer interaction is already linked to evidence associated with the one customer interaction {Hurewitz, see at least: [0030] Location data for the customer 134 from each sensor is aggregated to determine the path that the customer 134 took through the store 101. The system 102 may also track which physical products 110 the customer 134 viewed, and which products were viewed as images on a virtual display 120. A heat map of store shopping interactions can be provided for a single customer 134, or for many customers 134, 135; [0031] If the customer 134 leaves the store 101 without self-identifying or making a purchase, and if the sensors 170 were unable to independently associate the customer 134 with a known customer in the store's customer database, the tracking data for that customer 134 may be stored and analyzed as anonymous tracking data (or an "anonymous profile"). When the same customer 134 returns to the store, it may be that the sensors 170 and the sensor analysis computers can identify the customer 134 as the same customer tracked during the previous visit; [0065] Once the ;
associating each set of correlated evidence with a respective unique customer ID {Hurewitz, see at least: [0067] the time and location of this event is matched against the visit path of the profiles to identify which customer 134 being tracked has identified herself. When this identification takes place, the user identifier 774 can be added to the customer tracking profile 770}; and
outputting each customer ID and the set of correlated evidence associated with the customer ID in a third database of the memory {Hurewitz, see at least: fig 4, #430, 450; [0067] the time and location of this event is matched against the visit path of the profiles to identify which customer 134 being tracked has identified herself. When this identification takes place, the user identifier 774 can be added to the customer tracking profile 770; [0108] The user ID and any other customer information associated with the customer 135 are stored in customer information database 450}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching the characteristics to a profile and then adding a customer ID to that profile as taught by Hurewitz in the customer data correlation method of Rahman in order to match anonymous customer data with an existing customer (Hurewitz, see: [0004]).

With respect to claim 4, Rahman and Hurewitz teach the method of claim 1. Rahman further discloses:
for at least one type of evidence:
counting instances of each specific value of the type of evidence {Rahman, see at least: [0026] The frequency base map can characterize frequency of purchase of various products in corresponding periods (that is, a numeric values characterizing corresponding time periods)};
where a number of instances of a specific value of the type of evidence is greater than a threshold, removing that specific value such that it does not remain after filtering {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 8, Rahman and Hurewitz teach the method of claim 1. Rahman further discloses:
receiving an input configuring the filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary. For example, a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added. Furthermore, a new data element can be added. For example, the input data interface and/or a new summarization (as noted above) can be added}.

With respect to claim 9, Rahman and Hurewitz teach the method of claim 8. Rahman further discloses:
The method of claim 8, wherein the input configures the filtering to perform a selected one of: Threshold based evidence filtering {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date; [0026] The aggregator 114 can discard irrelevant past periods and associated data from the temporal behavior maps 118 when the temporal behavior maps 118 become larger than a threshold length}.

With respect to claim 10, Rahman and Hurewitz the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with a single merchant through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

With respect to claim 11, Rahman and Hurewitz teach the method of claim 1. Rahman further discloses:
wherein collecting evidence comprises collecting evidence associated with transactions with any one of a plurality of merchants through one or multiple channels {Rahman, see at least: fig 1, #104, 106; [0005] The transaction data can include ... merchant category code of one or more merchants associated with each transaction}.

Regarding claims 12, 16, and 20-23, the claims are directed to a machine. Claims 12, 16, and 20-23 recite limitations that are parallel in nature to those addressed above for claims 1, 4, and 8-11 which are directed towards a process. Therefore, claims 12, 16, and 20-23 are rejected for the same reasons as set forth above for claims 1, 4, and 8-11, respectively. 
It is noted that claim 12 includes additional limitations of:
A computer system based on customer interactions with an e-commerce system, the computer system comprising:
a processor; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method comprising:
Rahman discloses:
A computer system based on customer interactions with an e-commerce system, the computer system comprising {Rahman, see at least: fig 1, #106; fig 3, #106}:
a processor {Rahman, see at least: [0023] The computing system 106 can include at least one data processor connected to memory storage}; and
a computer readable storage medium storing computer executable instructions that when executed by the processor cause the computer to perform a method {Rahman, see at least: [0012] Computer program products are also described that include non-transitory computer readable media storing instructions, which when executed by at least one data processors of one or more computing systems, causes at least one data processor to perform operations herein}.


With respect to claim 13, Rahman and Hurewitz teach the system of claim 12. Rahman further discloses:
detect customer interactions with the e-commerce system {Rahman, see at least: fig 1, #102, 104, 112; fig 3; [0022] The database 112 can receive transaction data 110 of transactions of the customers 102 from the computing systems 106 in real-time or in a batch mode}.


Claims 2, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz), in further view of Nakata et. al. (US 20180063146, herein referred to as Nakata).

With respect to claim 2, Rahman and Hurewitz teach the method of claim 1. Rahman does not disclose:
performing evidence standardization before filtering the evidence.
However, Nakata teaches:
performing evidence standardization before filtering the evidence {Nakata, see at least: fig 2, fig 10; [0031] The normalizing function 202 normalizes the collected communication log on the basis of the fields illustrated in FIG. 2; [0070] The normal communication log preprocessing function 303 creates an exclusion list on the basis of the normal communication log (Step S19) and forwards the created exclusion list to the malicious communication log preprocessing function 302 (Step S20)}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rahman in view of Hurewitz to include the elements of Nakata. One would have been motivated to do so in order to decrease false detection of outliers (Nakata, see: [0012]). In the instant case, Rahman in view of Hurewitz evidently discloses a data filtering system of customer data to create customer profiles with respective user IDs. Nakata is merely relied upon to illustrate the additional functionality of data normalization. Moreover, since the elements disclosed by Rahman, Hurewitz, and Nakata would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting 

With respect to claim 7, Rahman and Hurewitz teach the method of claim 1. Rahman does not disclose:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist.
However, Nakata teaches:
wherein filtering the evidence comprises removing any evidence matching an entry on a blacklist and/or keeping any evidence matching an entry on a whitelist {Nakata, see at least: fig 1, #305a, 306a, 307, 307a; [0055] A case will now be described in which the normal communication profile extracting function 306 creates the whitelist 306a only if the occurrence rate is equal to or greater than 0.2 or equal to or greater than 0.6 for the “query key” field. In the example of FIG. 5, a communication pattern having the value of “10.0.0.3” in the “destination IP address” field has the occurrence rate greater than 0.2. In this case, the field is not the “query key”, and the communication pattern therefore satisfies the condition and is included in the whitelist 306a; [0058] In the case of outputting a value to the whitelist 306a in a regular expression, a different value matching the regular expression is regarded as an identical communication pattern}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rahman in view of Hurewitz to include the additional elements of Nakata. One would have been motivated to do so in order to prevent accidental removal of desired data. In the instant case, Rahman in view of Hurewitz evidently discloses a data filtering system of customer 
Examiner note on claim interpretation: The limitation requires filtering to include removing evidence and/or keeping evidence. As written, the claim requires either removing AND keeping evidence or removing OR keeping evidence. In accordance with the broadest reasonable interpretation standard, the Examiner has interpreted the claims to recite removing OR keeping evidence. 

Regarding claims 14 and 19, the claims are directed to a machine. Claims 14 and 19 recite limitations that are parallel in nature to those addressed above for claims 2 and 7, which are directed towards a process. Therefore, claims 14 and 19 are rejected for the same reasons as set forth above for claims 2 and 7, respectively.


Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz), in further view of Kitts (US 20020165755, herein referred to Kitts).

With respect to claim 3, Rahman and Hurewitz teach the method of claim 1. Rahman further discloses:
	receiving an input identifying specific evidence associated with the customers to be excluded {Rahman, see at least: [0024] The time period described herein can refer to a discrete amount of time beginning from a beginning past date (also referred to as point of singularity, which can be a global start date used for incremental and real-time usage of temporal behavior maps) to a current date (i.e., filtering based on a specific time period); [0045] a new summarization can be added, when necessary. For example, a new base map can be defined on existing data elements in the aggregator 114. New one or more classes of variables can also be added. Furthermore, a new data element can be added. For example, the input data interface and/or a new summarization (as noted above) can be added};
removing the data associated with the specific evidence {Rahman, see at least: [0026] The aggregator 114 can discard irrelevant past periods and associated data}.
Although disclosing excluding specific evidence, Rahman does not disclose:
removing the customer ID(s).
However, Kitts teaches:
removing the customer ID(s) {Kitts, see at least: [0047] After time series for the customers are generated, customers who appear to be clearly erroneous are removed from further .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removal of the customer IDs as taught by Kitts in the customer data filtering and profile generating method of Rahman and Hurewitz in order to make more timely predictions of customer behavior (Kitts, see: [0011]).

With respect to claim 5, Rahman and Hurewitz teach the method of claim 4. Rahman does not disclose:
configuring a respective threshold for each of at least two types of evidence.
However, Kitts teaches:
configuring a respective threshold for each of at least two types of evidence {Kitts, see at least: [0047] Outlier thresholds are determined by statistical analysis performed in a training phase, where the spending of customers outside a set number of standard deviations (e.g., 10 or 20) is set as the threshold. The method removes data that exceeds the first-level outlier limit (block 342); [0048] The filter banks can be based on transactions (visits) higher than normal, revenue higher than normal, quantity higher than normal, customers with no data for the current period, or the like}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the two types of thresholds as taught by Kitts in the customer data 

Regarding claims 15 and 17, the claims are directed to a machine. Claims 15 and 17 recite limitations that are parallel in nature to those addressed above for claims 3 and 5, which are directed towards a process. Therefore, claims 15 and 17 are rejected for the same reasons as set forth above for claims 3 and 5, respectively.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), in view of in view of Hurewitz (US 20140363059 A1, herein referred to as Hurewitz), in further view of Ram et. al. (US 20180144352 A1, herein referred to as Ram).

With respect to claim 6, Rahman and Hurewitz teach the method of claim 1. Rahman does not disclose:
filtering the evidence comprises performing a data centrality analysis.
However, Ram teaches:
filtering the evidence comprises performing a data centrality analysis {Ram, see at least: [0080] we connect customers in an implicit network if they made purchases in a same location within a time window … Ni is a set of influential neighbors of ui with τ neighbor neighbors obtained by ranking neighbors according to their eigenvector centrality score}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the data centrality analysis as taught by Ram in the in the customer data filtering and profile generating method of Rahman and Hurewitz in order to measure customer retention (Ram, see: [0002]).

Regarding claim 18, the claim is directed to a machine. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a process. Therefore, claim 18 is rejected for the same reasons as set forth above for claim 6. 

Response to Arguments
With respect to the rejection under 35 U.S.C. 112(a), Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the original rejection moot. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 9 of the Remarks, Applicant argues that “the subject matter of the claim involves the processing of, inter alia, effects of interactions between people, not the management of those interaction.” The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites collecting, filtering, and correlating customer interactions with an e-commerce system. Collecting and filtering the customer interactions and then correlating those interactions to associate them with unique customer IDs is managing the customer interactions with the e-commerce system in order to determine which interactions are likely performed by the same customers. Managing customer interactions is a commercial activity, and therefore is an abstract idea. Furthermore, collecting, filtering, and correlating customer interactions are mental processes because they are limitations that can practically be performed in the human mind, reciting observations, evaluations, and judgements.
In conclusion, the claims recite a certain method of organizing human activity, and in this case, it is managing customer interactions (i.e. commercial activity), making claims 1-23 directed to an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to pages 10-14 of the Remarks, Applicant argues that the claimed system is directed to “an improvement to the functioning of the technology.” Examiner respectfully disagrees. In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice, and the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id. 
Additionally, the improvements recognized by the courts in Enfish are directed to a specific improvement to the way computers operate, embodied in a self-referential table. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). In particular, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements, and did so beyond a conclusory manner. Therefore, the courts determined that the claimed invention was a technological improvement to databases and data storage in a computer.
Furthermore, the courts decided in Amdocs that the claims “[entail] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016). In other words, the data enhancing limitation allowed for the reduction in the record flows, thus reducing the necessary size of databases, thus resulting in the court’s decision of a technological improvement to the functioning of a computer, despite using generic computing elements.
In contrast to the claims in DDR Holdings, Enfish, and Amdocs, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks,” nor are they directed to a specific improvement to computer functionality or providing unconventional technical solutions using generic computing elements to technological problems. Id citing DDR Holdings, Enfish, and Amdocs. Unlike the claims in DDR Holdings, Enfish, and Amdocs, the present claims merely employ generic computing elements to facilitate the implementation of the abstract idea. In fact, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond a conclusory manner. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish. This is reflected in paragraph [0031] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as “learning what options make certain visitors find the products they want and what makes a user come back to different stores.” Although the claims include computer technology such as a memory, an electronic device, an e-commerce system, a first database, a plurality of source databases, a second database, and a third database, such elements are merely peripherally incorporated in order to implement the abstract idea. This is  DDR Holdings, Enfish, and Amdocs. Therefore, unlike DDR Holdings, Enfish, and Amdocs, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment.” Id citing DDR Holdings. Therefore, the rejection is maintained in this aspect.

With respect to pages 14-16 of the Remarks, Applicant argues that “claim elements have been arranged and combined in a way that provides a practical technological improvement wherein the filtering step occurs before the evidence is associated with a customer ID (last step of claim) resulting in a particularly useful application wherein evidence removed during filtering step is that associated with customer interactions and not customer IDs.” Examiner respectfully disagrees with this characterization. In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
a memory, an electronic device, an e-commerce system, a first database, a plurality of source databases, a second database, and a third database, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in BASCOM. In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible onesize-fits-all scheme.” Unlike BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of managing customer interactions with businesses. The claimed process, while arguably resulting in an improvement in business optimization, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve management of customer 

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 16-22, Applicant argues that “amended claim 1 is non- obvious over Kitts even in view of Ram.” While the Examiner agrees with this statement, the most recent prior Office Action does not reject claims 1, 3-6, 8-13, 15-18, and 19-23 over Kitts (US 20020165755 A1) in view of Ram et. al. (US 20180144352 A1). Rather, the Examiner pointed to the combination of Rahman et. al. (US 20150161623 A1) in view of Kitts, explaining that their combination renders the instant invention(s) of claims 1, 3-6, 8-13, 15-18, and 19-23 as obvious, making no reference to Ram. However, in view of the amendments, Examiner has applied new grounds of rejection, thus the rejection is maintained in view of the new grounds of rejection (see 103 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reshef et. al. (US 20190124167 A1) was used to understand other methods for tracking customer activity, specifically on a website to determine common user paths by analyzing user interactions.
Reilly (2017 NPL) was used to understand how certain companies are tracking user data and storing it for them on their platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625